Citation Nr: 0824758	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-25 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed stomach 
disorder.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for claimed chest 
pains.  

4.  Entitlement to service connection for a claimed back 
disorder.  

5.  Entitlement to service connection for claimed tremors.  

6.  Entitlement to service connection for claimed circulatory 
problems.  





REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esq.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 11, 1971 to 
October 5, 1971 and was discharged under honorable 
conditions.  He had 2 months and 18 days of sea service and 
had non-pay periods/ time lost from May 10, 1971 to June 5, 
1971 and from August 2, 1971 to August 19, 1971.  He was 
assigned to 30 days Correctional Custody in June 1971 and was 
released from this status on July 14, 1971, some 6 day early 
because of improved behavior.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the RO.  

The veteran requested a hearing at the Board in Washington, 
DC in his September 2003 Substantive Appeal.  He was 
scheduled for such a hearing in December 2007, but he failed 
to report for that hearing and provided no explanation for 
his failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  

The veteran's appeal originally included the issues of 
service connection for post-traumatic stress disorder (PTSD) 
with memory loss and a total compensation rating based on 
individual unemployability (TDIU).  

During the pendency of the appeal, the RO, in an April 2007 
decision, granted service connection for the PTSD with memory 
loss and assigned a total (100 percent) evaluation.  This 
evaluation was effective on November 29, 2000, the date of 
the veteran's claim.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD).  Therefore, his appeal 
concerning these issues has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  



FINDINGS OF FACT

1.  The veteran reported having swollen or painful joints; 
frequent or severe headache; pain or pressure in the chest; 
stomach, liver or intestinal trouble for clinical purpose 
prior to entering service.  

2.  The veteran was treated for complaints of headaches on 
one occasion in September 1971 shortly prior to being 
discharged from service for unsuitability.  

3.  The veteran is not shown to have manifested complaints or 
findings of a stomach disorder, chest pain, a back disorder, 
tremors or a circulatory disorder in service or for many 
years thereafter.  

3.  The veteran first asserted having a nervous condition, 
headaches, tremors, memory loss, stomach trouble, chest pain 
and a back disorder that began in 1971 and a circulatory 
problem that began in 1980 in his application for pension or 
compensation benefit submitted in November 2000.  


4.  The veteran currently is not shown to have a stomach 
disorder, a headache disorder, a disorder manifested by chest 
pains, a back disorder, a disorder manifested by tremors or a 
circulatory disorder that is due to any event or incident of 
his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
stomach problems, headaches, chest pains, back trouble, 
tremors or circulatory problems due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
July 2001 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran reported having swollen or painful joints; 
frequent or severe headache; pain or pressure in the chest; 
stomach, liver or intestinal trouble in connection with his 
service enlistment examination in November 1970 prior to 
entering service.  

The Board notes that the service treatment records are devoid 
of complaints or findings referable to a stomach disorder, 
chest pains, a back disorder, tremors or circulatory 
problems.  

The service treatment records do contain a document showing 
that the veteran complained of and received treatment for 
headaches in September 1971.  No ocular etiology for the 
headaches had been identified.  The September 1971 separation 
examination was negative for pertinent abnormality.  

The veteran reported having a nervous condition, headaches, 
tremors, memory loss, stomach trouble, chest pain and a back 
disorder that began in 1971 and a circulatory problem that 
began in 1980 in his claim for compensation or pension 
submitted in November 2000.  He also reported having 
treatment for a nervous condition, headaches and chest 
manifestations from VA in February 1972.  

In June 2001, VA certified that the veteran had been treated 
during the 1970's and 1980's, but noted that records from the 
1970's could not be located.  

Subsequent to service, documents dated from November 1987 to 
February 2007 show that the veteran received treatment at VA 
for various conditions.  The earlier records on file deal 
mainly with mental health issues, but he was seen for 
complaints of low back pain in November 1984.  In November 
1987, the veteran was reported in connection mental health 
treatment as having a variety of somatic symptoms in 
different parts of the body.  He was noted to be high strung 
and short tempered.  In May 1988, the veteran reported having 
had upper back pain for 10 years.  

The VA treatment records also show that, in August 1998, in 
response to the veteran's complaints of chest pain, a 
myocardial study revealed findings that included reversible 
ischemia.  A chest x-ray study in June 1998 was negative.  

The VA examinations conducted in November 2000 showed 
diagnoses of major depression, anxiety NOS, thoracic spine 
spondylosis, mild cervical spine disc disease, hyperlipemia, 
a right should disorder and mild obstructive lung 
dysfunction.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his current 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no medical evidence linking 
the claimed disorders to any event or incident of the 
veteran's period of active service; thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran's claims.  Accordingly, the 
Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board notes McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in which the Court addressed the four elements that 
must be considered in determining whether a VA medical 
examination must be provided as required by 38 U.S.C.A. 
§ 5103A.  

The veteran has asserted in connection with his claim that 
his claimed disorders began during his period of service.  
However, the record clearly establishes that he reported 
having certain of these manifestations before entering active 
service.  In the case of his circulatory problems, he noted 
that they began after service.  

The medical evidence in this case does not suggest a basis 
for linking any current disability to an event or incident 
his period of active service.  Other competent evidence 
including the veteran's own assertions cannot serve to 
establish a continuity of symptomatology or treatment since 
service.  

Currently, the only evidence of record supporting the claims 
are the veteran's own lay statements.  He has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or competent opinion as to 
medical causation.  

In addition, the Board finds in this case that, given the 
timing of the assertions in support of the claims and earlier 
inconsistent information provided by the veteran, his lay 
statements are of suspect credibility given the other 
evidence of record and, thus, are of limited probative value 
for the purpose of showing that the claimed manifestations 
began in service or establishing a continuity of 
symptomatology or treatment thereafter.  

Accordingly, his lay statements lack probative weight in the 
Board's opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

On this record, without other competent evidence to support 
the veteran's assertions, the Board finds the preponderance 
of the evidence is against the claim of service connection.  
Hence, the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a claimed stomach disorder is denied.  

Service connection for claimed headaches is denied.  

Service connection for claimed chest pains is denied.  

Service connection for a claimed back disorder is denied.  

Service connection for claimed tremors is denied.  

Service connection for claimed circulatory problems is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


